DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 01/11/2019 and 06/27/2019, have been received, entered into the record, and considered.  See attached form PTO-1449.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION (this supersedes the requirement sent 12/09/2020).
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-7, 19, and 27-28, drawn to storing multimedia files classified in CPC symbol G06F16/51 (Indexing and storage structures).
Group II, claims 8-18, 20-26, and 29-32, drawn to reading and displaying multimedia files, classified in CPC symbol G06F16/40 (Retrieval of multimedia data).

During a telephone conversation with Mr. Lawrence A. Aaronson on March 30, 2021 a provisional election was made with traverse to prosecute the invention of group I, claims 1-7, 19, and 27-28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-18, 20-26, and 29-32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a file identifier data block storage unit”, “a file information 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 19, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad; Anand et al. (“Prahlad”) US 20100332479 A1 in view of Bae, Dae-gyu et al. (“Bae”) US 20050038826 A1.
Prahlad teaches A method for storing a plurality of multimedia files, wherein an integrated file structure is preset, the integrated file structure comprises: a file identifier data block [0176], an overall information data block ([0157-0158) and Fig. 5A, at least one file information data block [0090-storage manager], and an index information data block [0090], and the storing comprises: 
obtaining file description information of each of the plurality of multimedia files to be stored, determining a file identifier according to the file description information of each multimedia file, and storing the file identifier to the file identifier data block as 
The data object identification component 410 identifies files, data objects, sub-objects, or blocks, such as in response to a storage operation.  The identifier generation component 420 generates an identifier for the file, data object, sub-object, or block ([0142, 0149, 0332, and 0333]).
FIGS. 7A and 7B illustrate example primary and secondary tables 700, 750. The primary table 700 has a primary record ID column 710 that may contain primary keys, a file ID column 720 that contains an identifier of a file or data object (e.g., the identifier of the file or data object), and a location column 730 that contains the location of the file or data object (e.g., the archive file ID and its offset within the archive file) ([0176 and 0177]).
obtaining a file type and path information of each multimedia file to be stored, storing the path information of each multimedia file to a file information data block corresponding to the file type of the multimedia file and 
For example, the management light index 245 comprises the following information about each data file in the storage operation cell 150: a file name or other descriptor, … the storage location of the file …, file type (e.g., file extension or descriptor to associate an application with the file), etc.[0104, 0321-filetype storage, 0323].
The deduplication module may also store in the deduplication module 297 a URL, link, path or identifier of the location or identity of the particular cloud storage site if multiple sites are being used ([0147]).
The deduplication database 297 utilizes one or more tables or other data structures to store the identifiers of the data objects that have already been stored on a cloud storage site 115 [0146].
FIG. 5A illustrates a data structure 500 used in a storage operation.  For the storage operation, a chunk folder 502 is created on the cloud storage site 115.  Contained within the chunk folder are three files: 1) a metadata file 504; 2) an "N" file 506; and 3) a single instance, or "S" file 508.  The three files are each logical containers of data.  The "S" file stores deduplicated data (e.g., deduplicated files).  The "N" file stores' data that is not deduplicated (e.g., metadata, such as fi
The particular object server node 2208 utilized for the storage of a certain file may be chosen on the basis of the file type and/or other characteristics of the file (e.g. the type of application that created the file). Thus, certain object server nodes may be specific to types of applications (e.g. text-based applications such as word processing applications on one node, image-based applications such as digital image applications on a second node, audio-based applications on a third node, video-based application on fourth node, etc.) As another example, various object server agents 2210 and/or various sub-clients within an object server agent 2210 may each be configured to each handle a different type of object; for example, a first object server agent 2210 may be configured to handle documents, a second object server agent 2210 configured to handle email objects, and a third configured to handle media objects, such as image files and video [0321].
An ingestion database 2212 records information about each data object ingested by its associated object server node 2208, such as an associated URI or other token that identifies the particular data object, the sub-client and/or site associated with the object, the client 2202 and/or user associated with the 
determining storage location information of each file information data block, and storing the storage location information to the index information data block as For example, the storage manager 105 may use data from management index 211 to track the logical associations between secondary storage computing device 165 and storage devices 115 (or the movement of data as containerized from primary to secondary storage). In the case of cloud-based storage, the management index may indicate which cloud-based storage site(s) stores which data set [0090].
For example, if a client 130 (or its data agent 195) requests the creation of a backup, archival, or other secondary copy, the secondary storage computing device 165 (e.g. cloud-based storage site) creating that secondary copy may create one or more new entries in the management light index 245 reflecting the name, location, size, and client 130 associated with the newly created secondary copy [0105]; and 
Prahlad does not explicitly teach the steps of:
sequentially storing, according to the storage order of respective file information data blocks; and

Bae; however, teaches the steps of:
sequentially storing, according to the storage order of respective file information data blocks as FIG. 8, in an SMIL integrated file, a header, file indexes #0, #1, #2, . . . , and a plurality of files, i.e., an SMIL document and resource files #1, #2, . . . , are sequentially arranged ([0051] and Fig. 8).
combining the file identifier data block, the overall information data block, the at least one file information data block, and the index information data block into an integrated file as the SMIL integrated file is comprised of a header (i.e., overall information), file indexing information (i.e., file identifier data and index information), and a file block (i.e., file information). The header contains brief information on the SMIL integrated file and other pieces of information. The file indexing information is information necessary to search the file block, which is located right next to the file indexing information, for desired resource files. The file block contains an SMIL information and at least one resource file ([0047 and 0048-0051] and Figs. 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Bae’s teaching would have allowed Prahlad’s to effectively manage, store 

Regarding claim 2, Prahlad does not explicitly teach the steps of:
wherein after storing the file identifier to the file identifier data block, the method further comprises: storing a preset integrated file management format identifier IFMF to the file identifier data block; after storing the path information of each multimedia file to a file information data block corresponding to the file type of the multimedia file, the method further comprises: storing a preset integrated file file description identifier IFFD to the file information data block; after sequentially storing a file type corresponding to each file information data block to the overall information data block, the method further comprises: storing a preset integrated file 10713-015US1 PP188208US -55- overall description identifier IFOD to the overall information data block; and after storing the storage location information to the index information data block, the method further comprises: storing a preset integrated file index description identifier IFID to the index information data block.
Bae; however, teaches the steps:
wherein after storing the file identifier to the file identifier data block, the method further comprises: 
storing a preset integrated file management format identifier IFMF to the file identifier data block as Referring to FIG. 5, the SMIL integrated file is comprised of a header, file indexing information, and a file block... The file indexing information (i.e., file identifier data block) is information necessary to search the file block, 
after storing the path information of each multimedia file to a file information data block corresponding to the file type of the multimedia file, the method further comprises: storing a preset integrated file file description identifier IFFD to the file information data block as FIG. 7, the file indexing information is comprised of as many pieces of unit information as there are files in the file block… Each of the file indexes contains the name, length, and offset information (i.e., file description) of a corresponding file [0049].
after sequentially storing a file type corresponding to each file information data block to the overall information data block, the method further comprises: storing a preset integrated file 10713-015US1 PP188208US -55- overall description identifier IFOD to the overall information data block as Referring to FIG. 6, the header contains version information, the total length of an SMIL integrated file, the number of files (including SMIL and resource files) packaged into the SMIL integrated file, security information, copyright information, and other information ([0048] and Fig. 6); and 
after storing the storage location information to the index information data block, the method further comprises: storing a preset integrated file index description identifier IFID to the index information data block as The file indexing information is information necessary to search the file block, which is located .

Regarding claim 19, the claim recites an apparatus with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1.

Regarding claim 27, the claim recites a device with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1.

Regarding claim 28, the claim recites a storage medium with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4 and 5 are also objected as these claims depend on claim 3.

Claims 6 and 7, recite a multiple dependent claim in the alternative form, also objected as these claims are interpreted to depend on claim 3.

Conclusion
The prior art made of record and not relied upon in form PTO-892 is considered pertinent to applicant's disclosure.
*****

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/LESLIE WONG/Primary Examiner, Art Unit 2164